 In the Matter of-ALBEMARLE PAPER MANUFACTURING COMPANY, EM-PLOYERandCONGRESS OF INDUSTRIAL ORGANIZATIONS, PETITIONERCase No. 5-R-2274.-Decided, August 19, 1946Messrs. R. E. CabellandCharles H. Robertson,of Richmond, Va.;for the Employer.Messrs. Z'. D. du CuennoisandErnest B. Pugh,of Richmond, Va.,for the Petitioner.Mr. Conrad A. Wickham, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSUpon a petition duly filed, hearing in this case was held at Richmond,Virginia, on June 5, 1946, before George L. Weasler, Trial Examiner.The Trial Examiner's rulings made at the hearingare free fromprejudicial error and are hereby affirmed.'Upon the entire record in the case, the National LaborRelationsBoard makes the following :FINDINGS OF FACTI:THE BUSINESSOF THE-EMPLOYERAlbemarle Paper Manufacturing Company is a Virginia, corporationhaving "itsmain office and principal place of business in Richmond,Virginia, where it is engaged in the manufacture of Kraft specialties,laminating, blotting and cover paper.During the calendar year 1945,the Employer purchased $4,000,000, of which 100 percent was pur-^chased and shipped to the Employer'smillsfrom points outside theCommonwealth of Virginia.During thesameperiod, the Employer's-manufactured products were valued at approximately $6,000,000, ofwhich $5,000,000 was sold and shipped to-piaces outside the Common-wealth of Virginia.The -Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.70 N. L. R. B., No. 15.153f 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THEORGANIZATION INVOLVEDThe Petitioner, Congress of Industrial Organizations, is a labororganization claiming to represent employees' of the Employer.III.THEQUESTION CONCERNING REPRESENTATION-The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaning'of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all the Employer's foremen at itsthreemills in Richmond, Virginia, including all paper inspectorsand the timekeeper at,the Employer's Brown's Island mill, but ex-cluding machine tenders and all personnel having the rank of assist-ant superintendent or above.The Employer contends that (a) fore-men arenot employees "within the meaning of the Act, and (b) if aunit is set up, certain categories of foremen should be excluded onthe grounds that they constitute a higher level of supervision thanothers.,Although there is no history of collective bargaining con-cerning the unit requested, the Employer is presently under con-tract with an 'affiliate of the Petitioner covering its,production andmaintenance employees.'The Employer operates 3 mills, all located in Richmond, Virginia,,known as the'Brown's Island mill, the Hollywood mill and the River-side -mill,which employ 250, 100, and 50 employees, respectively.The Employer's executives include a president, vice president, pro-duction manager and personnel manager.Each mill has a superin-tendent, 1 or 2 assistant superintendents, and foremen of differentclassificationswhich vary according to the particular mill.The_Brown's Island mill also employs 1 combined timekeeper and assist-ant personnel manager and 4 paper inspectors, all of whom the Peti-tioner would include and the Employer exclude.The parties have agreed to exclude assistant superintendents andhigher ranking officials, as well as the machine tenders in the Holly-wood mill.They have also ,agreed to include the following fore-men : car shipping, local and truck shipping, finishing department,yard department and beater shift foremen in the Brown's Island mill;the shipping, finishing department and coating foremen in the Holly-wood mill; and the shipping foremen in the Riverside mill.We find,these exclusions and inclusions to be appropriate,1Local 690, United Paper Workers of America, C. I. O. ALBEMARLE PAPER MANUFACTURING COMPANY155The Employer would exclude, the Petitioner include, the tour fore-men, the general beater foreman, the electrician foreman, the powerplant foremen, and the maintenance department foreman at theBrown's Island mill ; the maintenance foreman at the Hollywood mill ;and the night foreman at the Riverside mill.No position has beentaken by either party as to the assistant car shipping foreman at theBrown's Island mill.All foremen of the Employer have the authority to effect changesin the status of employees under their supervision, and all arecharged with the enforcement of the Employer's rules and policy, inthe formulation of. which they participate through weekly foremen'smeetings with the -management and monthly foremen's safety meet-ings.They are also all accorded similar vacation privileges, whichhave additional advantages over those extended to production andmaintenance workers.As to the first contention of the Employer, that foremen are not"employees" within the meaning of the Act, both the Board 2 and thecourts's in considering the status of supervisory personnel, have heldto the contrary.Accordingly, we find that the foremen involved inthis proceeding are employees within the meaning of the Act.As to the Employer's contention that the unit, if set up, should ex-clude certain categories of foremen which constitute a higher level ofsupervision, a majority of the Board 4 believes, on the basis of itsreasoning in prior decisions,-' that certain foremen in the instant pro-ceeding do constitute such a higher level, and should, therefore, begiven an opportunity by separate voting to determine whether ornot they wish to be included in the same unit as those in the lowerlevel.Accordingly, we shall make no final unit determination atthis time, but will be guided, in part, by the desires of the employeesinvolved as expressed in the elections hereinafter directed.The em-ployees to be included in the higher level will vote in Group I, and arespecifically ruled upon below in our individual treatment of theseveral mills.All other foremen will vote in Group II. Should theemployees voting in Group I select the Union, they will be taken tohave indicated a desire to be included in a single bargaining unit withthe employees of Group II.'Matter of California Packing Company,66 N. L. R. B. 1461;Matter of Jones &Laughlin Steel Corporation, Vesta-tihannopin Coal Division,66 N. L. R B. 386;Matter ofL A. Young Spring & Wire Corporation,65 N. L R. B. 298;Matter of The B. F. GoodrichCompany,65 N. L. R. B. 294;Matter of Packard Motor Car Company,64 N. L. R. B. 1212,and 61 N L R.B 43N. L. R. B. v. Armour & Company,154 F. (2d) 570 (C. C. A. 10);N L. R. B. v. SkinnerofKennedy Stationery Company,113 F (2d) 667 (C. C A. 8)._4 Chairman Herzog and Member Reilly.'Matter of TheWhiteMotor Company,67 N. L. IT. B. 828;Matter of Ifelsejt-IfayesWheel Company,66 N L. IT. B 570;Matter of The Midland Steel Products Company,Faiish if Bingham Division,65 N L R B 997. 156 - DECISIONSOF NATIONALLABOR RELATIONS BOARDBrown's Island millTour foremen:The Employer employs four employees in this cate-basis.The fourth tour foreman relieves each of the others, as wellas the Employer's beater shift foremen, 1 day per week.On the dayshift, the tour foreman operates under the supervision of the millsuperintendent.He is in charge of the paper machine crews andresponsible for the amount of production.He has authority to makechanges in raw materials to insure proper production, and to reject,divert, or hold manufactured' paper, if substandard, for dispositionby the superintendentsOn the night shifts, the tour foreman isthe acting superintendent' of the plant, supervising, in addition tohis own men, the beater shift foremen, the three power plant employees,and the oilers.He can, at night, to meet an immediate situation, tralis=fer men from one department to another.Only in cases of majorbreakdown is he required to call the mill superintendent.Normally,he, himself, handles all emergencies at night; calling oh the appropriateforeman to accomplish required repairs. If necessary, he is author-ized to shut down the mill to wash up, sew or change. wires and felts,or.make necessary repairs.He is paid on an hourly basis, receiving,with overtime, approximately $77 per week, with a guaranteed weeklyminimum of $30.The majority of the Board is of the opinion that the tour foremen,on the basis of their additional authority and responsibility on thenight shifts, before being included in a unit of all foremen, should begiven the opportunity by separate voting to determine whether or notthey.desire to be in the same unit with the members of Group H.Weshall, therefore, direct that the tour foremen vote in Group I.Beater general foreman:This employee is a technical expert oncolor formulas and' paper-making chemicals, about which he assistsand advises the superintendent concerning the manufacturing processand conditions in the beater room department, which is the stock prep-aration department of the mill.He works only on the day shift,during which time he directly supervises the beater shift foremen, overwhom he has the authority to hire or discharge.At night, he leavesinstructions for them to follow.His pay is on a salary basis at therate of $93 per week.A majority of the Board believes that this employee, because of theauthority he exercises over the beater shift foremen, who are super-visory employees in their own right, should also be given the oppor-tunity to vote separately.,We shall, therefore, include him in Group I.° Formerly,authority to reject,divert, or hold rested in the,Employer's papet inspectors..7This guarantee is also given the beater shift foremen,although their hourly wage,schedule is somewhat lower.No other foremen are extended this guarantee. ALBEMARLE PAPER MANUFACTURING COMPANY157Electrician foreman:This employee supervises his own crew of fouror five men.He works only on the day shift, except when required byemergencies to be present at the mill at night, and exercies no super-vision over other supervisory employees.He is paid a weekly salaryof $79.We shall include hint in,the unit and direct that he vote inGroup II.,Power Plant foreman:This employee supervises his own crews,having approximately 18 men under him.He directs the operationof the steam boilers, the turbo-generators, and the receiving and stor-ing of coal.He works in the daytime, but is on call in the event ofemergency breakdowns.No authority is exercised by him over othersupervisory employees.He receives a weekly salary of $82.We shall-include him in the unit and direct that he vote in Group II.Maintenance department foreman:This employee is known as the"master mechanic."He is in charge of the maintenance and repair ofthe mill's machinery, general equipment and buildings.The crewunder his supervision consists principally of millwrights and me-chanics, of which there are approximately 40 in number.He exercisesno authority over any supervisory employees of the Employer andreceives a salary of $93 per week.We shall include him in the unitand direct that he vote in Group II.Assistant car shipping foreman:This employee assists the car ship-ping foreman, whom the parties have agreed to include, in supervisingthe loading of railroad cars.He assumes complete charge of thisoperation in the absence of his superior.At no time does he performmanual work.His pay is $0.91 per hour.Although the parties failedto state their positions as to this employee, we find his duties to besupervisory and shall include him in the unit.We shall direct thathe vote in Group II.Timekeeper and assistant personnel manager:Until recently, thisemployee has been known simply as the "timekeeper" in the Brown'sIsland mill, his duties in this respect being merely to maintain timerecords of the plant employees."The major portion of his duties forthe past 7 years, however, has been concerned with personnel work,performed in the capacity of assistant to the Employer's personnelmanager.Although this has been largely in-connection with the per-sonnel at the Brown's Island mill, he actually does most of the Em-ployer's routine employment, interviewing applicants and sendingthem to the appropriate foremen for the latter's rejection or approval.He also assists in the preparation of the weekly pay roll and distribu-tion of labor costs for the accounting department.He has no oneunder his supervision, but performs the staff function of keeping the8These duties are performed in the Hollywood and Riverside mills by the assistantsuperintendent and superintendent,respectively i158DECISIONSOF NATIONALLABOR RELATIONS BOARDforemen and superintendent advised on the Employer's labor policies.We are of the opinion that his work is confidential,,and that he is notidentified in interest with the employees in the unit here sought.-Weshall, therefore, exclude him from the unit.-Paper inspectors:There are four of these employees in the Brown'sIsland mill, three of whom work on a rotating shift basis similar tothat of the tour foreman, while the fourth acts as their, relief andspends the remainder of his time as a test man. The duties of apaper inspector include the maintenance of records on the weight,size and number of rolls of paper manufactured, the time requiredto produce particular orders, and the cutting of stencils.He keepsinformed on tests and specifications, and informs the tour foremen ofany deviation therefrom.He exercises no supervision over otheremployees, receives pay at the rate of $1.04 per hour, and vacationbenefits similar to those extended the production and maintenanceemployees.We find that these employees are not supervisors.Weshall, therefore, exclude the paper inspectors from the unit.Hollywood millMaintenance foreman:This foreman is the only-exclusion requestedby the Employer at the Hollywood mill.He serves in the same capac-ity as the maintenance department foreman at the Brown's Islandmill, whom we have included in the unit, although he performs thework for both the Hollywood and Riverside mills.He is paid a -salary of $67.50 per week.We shall include him in the unit anddirect that he vote in Group H.Riverside millNight foreman:This employee is the only exclusion requested bythe Employer at the Riverside mill.He serves in an identical-capac=ity to the tour foremen at the Brown's Island mill, whom we havedecided to place in a separate voting group in order that they mayexpress their desires concerning inclusion in a single unit of foremen.A majority of the Board believes that the night foreman, because ofhis similar status, should be given a like opportunity.We shall,therefore, direct that he vote in Group I.'We shall direct that separate elections be held among the employeesin the voting groups described below who were employed,during the-pay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations-and additions set forth inthe Direction :-Group I:All tour foremen and the beater general foreman in theBrown's- Island mill, and the night foreman at the Riverside mill, ALBEMARLE PAPER MANUFACTURING COMPANY159excluding all employees of the rank of assistant superintendent andabove, the timekeeper and assistant personnel manager of the Brown'sIsland mill, all paper inspectors, all machine tenders, and all employeesincluded in Voting Group II, as set forth below.Group II:All the Employer's foremen, including the electricianforeman, the power plant foreman, all maintenance foremen, shippingforemen, and the assistant car shipping foreman in the Brown's Islandmill, all- beater shift foremen, finishing department foremen, yarddepartment foremen and coating foremen, but excluding all em-ployees of the rank of assistant superintendent and above, the time-keeper and 'assistant personnel -manager of the Brown's Island mill,all paper inspectors, all machine tenders, and all employees includedin Voting Group I, as set forth above.As stated above,-there will be no final determination of the appro-priate unit pending the results of the elections.DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Albemarle Paper Manufac-turnng Company, Richmond, Virginia, separate elections by secret bal-lot shall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Fifth Region, acting in thishatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of National Labor Relations BoardRules and Regulations-Series 3, as amended, among employees inthe voting groups described in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United States whoemployees who have since quit or been discharged for cause and havenot been rehired prior to the date of the elections, to determine in eachof the. voting groups whether or not they desire to be represented byCongress of Industrial Organizations, for the purposes of collective-bargaining.MR.GERARD D. REILLY,concurring separately :My position in this case is similar to that expressed in my con-curring opinion inMatter of The Midland Steel Products Company,Parish cC Bingham Division.9As in that case, I would direct no elec-9 65 N.L. It. B. 0,97/ 160DECISIONSOF NATIONALLABOR RELATIONS BOARDtion in the present matter for the reasons stated in my dissentingopinion inMatter of Packard Motor Car Company,"and further, inthis case, for the reasons set forth in my dissenting opinion inMatter'01Jones d Laughlin Steel Corporation, Vesta-Shannopin CoalDivision."-Since the majority of the Board entertain a contrary view,however, I wish to concur in the conclusion that the tour foremen,the beater general foreman and the night foreman herein should beballoted separately so as to ascertain whether or not they desire tobe in the same bargaining unit which includes the other foremenof the Employer. ' There is sufficient evidence in the record to indi-cate that the duties and responsibilities of the first group are distin-guishable from those of the second.MR. JOHN M. HousToN,_concurring separately :For the reasons stated in my concurring opinion in theMidlandSteelcase,12 which I find equally applicable here, I would provide foronly one voting group of all foremen of the Employer.1064 N.L.R B. 1212,and61N.L R B 4u 66 N. L R. B. 386.' 65 N.L. R. B. 997.